Exhibit 10.1

 

 



 

July 28, 2020

 

Nemaura Medical, Inc.
57 West 57th Street

Manhattan, NY
New York, NY 10022
Attn: Dewan F. H. Chowdhury

 

Dear Mr. Chowdhury:

 

This letter (the “Agreement”) constitutes the agreement between Kingswood
Capital Markets a division of Benchmark Investments, Inc. (“Kingswood” or the
“Placement Agent”) and Nemaura Medical, Inc., a company incorporated under the
laws of the State of Nevada (the “Company”), pursuant to which the Placement
Agent shall serve as the placement agent for the Company, on a “reasonable best
efforts” basis, in connection with the proposed placement (the “Placement”) of
1,586,206 shares of common stock (the “Shares”) of the Company, par value
$0.0001 per share (“Common Stock”) and warrants (the “Warrants”) to purchase
793,103 shares of Common Stock (the “Warrant Shares” and, collectively with the
Shares and the Warrants, the “Securities”) at a combined purchase price of $7.25
per unit. The terms of the Placement and the Securities shall be mutually agreed
upon by the Company and the purchasers (each, a “Purchaser” and collectively,
the “Purchasers”) and nothing herein constitutes that the Placement Agent would
have the power or authority to bind the Company or any Purchaser or an
obligation for the Company to issue any Securities or complete the Placement.
This Agreement and the documents executed and delivered by the Company in
connection with the Placement shall be collectively referred to herein as the
“Transaction Documents.” The date of the closing of the Placement shall be
referred to herein as the “Closing Date.” The Company expressly acknowledges and
agrees that the Placement Agent’s obligations hereunder are on a reasonable best
efforts basis only and that the execution of this Agreement does not constitute
a commitment by the Placement Agent to purchase the Securities and does not
ensure the successful placement of the Securities or any portion thereof or the
success of the Placement Agent’s with respect to securing any other financing on
behalf of the Company. The Placement Agent may retain other brokers or dealers
to act as sub-agents or selected-dealers on its behalf in connection with the
Placement. Prior to the signing of this Agreement, officers of the Company will
be available to answer inquiries from prospective Purchasers.

 

SECTION 1. REPRESENTATIONS AND WARRANTIES OF THE COMPANY; COVENANTS OF THE
COMPANY.

 

A.                 Representations of the Company.

 

1.                  Subsidiaries. All of the direct and indirect Subsidiaries of
the Company are set forth in the SEC Reports. The Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any Liens, and all of the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities. If the Company has no Subsidiaries, all other references
to the Subsidiaries or any of them in the Transaction Documents shall be
disregarded.

 



1 
 

 

 

2.                  Organization and Qualification. The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation nor default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in a Material Adverse Effect and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

3.                  Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and each of the other Transaction Documents to
which it is a party and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement and each of the other
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, the Board of Directors or the Company’s stockholders in connection
herewith or therewith other than in connection with the Required Approvals. This
Agreement and each other Transaction Document to which the Company is a party
has been (or upon delivery will have been) duly executed by the Company and,
when delivered in accordance with the terms hereof and thereof, will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms, except (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

4.                  No Conflicts. The execution, delivery and performance by the
Company of this Agreement and the other Transaction Documents to which it is a
party, the issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment,
anti-dilution or similar adjustments, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt
or other instrument (evidencing a Company or Subsidiary debt or otherwise) or
other understanding to which the Company or any Subsidiary is a party or by
which any property or asset of the Company or any Subsidiary is bound or
affected, or (iii) subject to the Required Approvals, conflict with or result in
a violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company or
a Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.

 



2 
 

 

 

5.                  Filings, Consents and Approvals. The Company is not required
to obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than: (i) the filing with the Commission of the Prospectus Supplement and
(ii) such filings as are required to be made under applicable state securities
laws (collectively, the “Required Approvals”).

6.                  Registration Statement. The Company has filed with the
Commission the Registration Statement under the Securities Act, which became
effective on April 8, 2019 (the “Effective Date”), for the registration under
the Securities Act of the Securities. At the time of such filing, the Company
met the requirements of Form S-3 under the Securities Act. The Registration
Statement meets the requirements set forth in Rule 415(a)(1)(x) under the
Securities Act and complies with said Rule and the Prospectus Supplement will
meet the requirements set forth in Rule 424(b). The Company has advised the
Placement Agent of all further information (financial and other) with respect to
the Company required to be set forth therein in the Registration Statement and
Prospectus Supplement. Any reference in this Agreement to the Registration
Statement, the Prospectus or the Prospectus Supplement shall be deemed to refer
to and include the documents incorporated by reference therein pursuant to Item
12 of Form S-3 which were filed under the Exchange Act, on or before the date of
this Agreement, or the issue date of the Prospectus or the Prospectus
Supplement, as the case may be; and any reference in this Agreement to the terms
“amend,” “amendment” or “supplement” with respect to the Registration Statement,
the Prospectus or the Prospectus Supplement shall be deemed to refer to and
include the filing of any document under the Exchange Act after the date of this
Agreement, or the issue date of the Prospectus or the Prospectus Supplement, as
the case may be, deemed to be incorporated therein by reference. All references
in this Agreement to financial statements and schedules and other information
which is “contained,” “included,” “described,” “referenced,” “set forth” or
“stated” in the Registration Statement, the Prospectus or the Prospectus
Supplement (and all other references of like import) shall be deemed to mean and
include all such financial statements and schedules and other information which
is or is deemed to be incorporated by reference in the Registration Statement,
the Prospectus or the Prospectus Supplement, as the case may be. No stop order
suspending the effectiveness of the Registration Statement or the use of the
Prospectus or the Prospectus Supplement has been issued, and no proceeding for
any such purpose is pending or has been initiated or, to the Company's
knowledge, is threatened by the Commission. For purposes of this Agreement,
“free writing prospectus” has the meaning set forth in Rule 405 under the
Securities Act. The Company will not, without the prior consent of the Placement
Agent, prepare, use or refer to, any free writing prospectus.

7.                  Issuance of Securities. The Securities are duly authorized
and, when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company. The Warrant Shares, when issued
in accordance with the terms of the Warrants, will be validly issued, fully paid
and nonassessable, free and clear of all Liens imposed by the Company. The
Company has reserved from its duly authorized capital stock the maximum number
of shares of Common Stock issuable pursuant to this Agreement and the Warrants.
The holders of the Securities will not be subject to personal liability by
reason of being such holders. The Securities are not and will not be subject to
the preemptive rights of any holders of any security of the Company or similar
contractual rights granted by the Company. All corporate action required to be
taken for the authorization, issuance and sale of the Securities has been duly
and validly taken. The Securities conform in all material respects to all
statements with respect thereto contained in the Registration Statement.

 



3 
 

 

 

8.                  Capitalization. The capitalization of the Company is as set
forth in the SEC Reports. The Company has not issued any capital stock since its
most recently filed periodic report under the Exchange Act, other than pursuant
to the exercise of employee stock options under the Company’s stock option
plans, the issuance of shares of Common Stock to employees pursuant to the
Company’s employee stock purchase plans and pursuant to the conversion and/or
exercise of Common Stock Equivalents outstanding as of the date of the most
recently filed periodic report under the Exchange Act. No Person other than the
Placement Agent has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as a result of the purchase
and sale of the Securities, there are no outstanding options, warrants, scrip
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of Common Stock or Common Stock
Equivalents. The issuance and sale of the Securities will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than the Placement Agent). There are no outstanding securities or instruments of
the Company or any Subsidiary with any provision that adjusts the exercise,
conversion, exchange or reset price of such security or instrument upon an
issuance of securities by the Company or any Subsidiary. All of the outstanding
shares of capital stock of the Company are duly authorized, validly issued,
fully paid and nonassessable, have been issued in compliance with all federal
and state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities. The authorized shares of the Company conform in all
material respects to all statements relating thereto contained in the
Registration Statement, the Prospectus and the Prospectus Supplement. The offers
and sales of the Company’s securities were at all relevant times either
registered under the Securities Act and the applicable state securities or Blue
Sky laws or, based in part on the representations and warranties of the
purchasers, exempt from such registration requirements. No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Securities. There are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.

9.                  SEC Reports; Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the two years preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, together with the Registration
Statement, the Preliminary Prospectus, the Prospectus and the Prospectus
Supplement, being collectively referred to herein as the “SEC Reports”) on a
timely basis or has received a valid extension of such time of filing and has
filed any such SEC Reports prior to the expiration of any such extension. As of
their respective dates, the SEC Reports complied in all material respects with
the requirements of the Securities Act and the Exchange Act, as applicable, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments. The agreements
and documents described in the Registration Statement, the Prospectus, the
Prospectus Supplement and the SEC Reports conform in all material respects to
the descriptions thereof contained therein and there are no agreements or other
documents required by the Securities Act and the rules and regulations
thereunder to be described in the Registration Statement, the Prospectus, the
Prospectus Supplement or the SEC Reports or to be filed with the Commission as
exhibits to the Registration Statement, that have not been so described or
filed. Each agreement or other instrument (however characterized or described)
to which the Company is a party or by which it is or may be bound or affected
and (i) that is referred to in the Registration Statement, the Prospectus, the
Prospectus Supplement, or the SEC Reports, or (ii) is material to the Company’s
business, has been duly authorized and validly executed by the Company, is in
full force and effect in all material respects and is enforceable against the
Company and, to the Company’s knowledge, the other parties thereto, in
accordance with its terms, except (x) as such enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally, (y) as enforceability of any indemnification or contribution
provision may be limited under the federal and state securities laws, and
(z) that the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to the equitable defenses and to the discretion
of the court before which any proceeding therefore may be brought. None of such
agreements or instruments has been assigned by the Company, and neither the
Company nor, to the best of the Company’s knowledge, any other party is in
default thereunder and, to the best of the Company’s knowledge, no event has
occurred that, with the lapse of time or the giving of notice, or both, would
constitute a default thereunder. To the best of the Company’s knowledge,
performance by the Company of the material provisions of such agreements or
instruments will not result in a violation of any existing applicable law, rule,
regulation, judgment, order or decree of any governmental agency or court,
domestic or foreign, having jurisdiction over the Company or any of its assets
or businesses, including, without limitation, those relating to environmental
laws and regulations.



4 
 

 

 

10.              Material Changes; Undisclosed Events, Liabilities or
Developments. Since the date of the latest audited financial statements included
within the SEC Reports, except as specifically disclosed in a subsequent SEC
Report filed prior to the date hereof, (i) there has been no event, occurrence
or development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or disclosed in filings made with the Commission,
(iii) the Company has not altered its method of accounting, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock, (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except pursuant to
existing Company stock option plans and (vi) no officer or director of the
Company has resigned from any position with the Company. The Company does not
have pending before the Commission any request for confidential treatment of
information. Except for the issuance of the Securities contemplated by this
Agreement, no event, liability, fact, circumstance, occurrence or development
has occurred or exists or is reasonably expected to occur or exist with respect
to the Company or its Subsidiaries or their respective businesses, prospects,
properties, operations, assets or financial condition that would be required to
be disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least 1 Trading Day prior to the date that this representation is made. Unless
otherwise disclosed in an SEC Report filed prior to the date hereof, the Company
has not: (i) issued any securities or incurred any liability or obligation,
direct or contingent, for borrowed money; or (ii) declared or paid any dividend
or made any other distribution on or in respect to its capital stock.

11.              Litigation. There has not been, there is not pending and, to
the knowledge of the Company, there is not contemplated, any action, suit,
inquiry, notice of violation, proceeding or investigation pending or, to the
knowledge of the Company, threatened against or affecting the Company, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Securities or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect. Neither the Company nor any Subsidiary, nor, to the Company’s
knowledge, any director or officer thereof, is or has been the subject of any
Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty. There has not been, and
to the knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company. The Commission has not issued any stop order
or other order suspending the effectiveness of any registration statement filed
by the Company or any Subsidiary under the Exchange Act or the Securities Act.

 



5 
 

 

 

12.              Labor Relations. No labor dispute exists or, to the knowledge
of the Company, is imminent with respect to any of the employees of the Company,
which could reasonably be expected to result in a Material Adverse Effect. None
of the Company’s or its Subsidiaries’ employees is a member of a union that
relates to such employee’s relationship with the Company or such Subsidiary, and
neither the Company nor any of its Subsidiaries is a party to a collective
bargaining agreement, and the Company and its Subsidiaries believe that their
relationships with their employees are good. To the knowledge of the Company, no
executive officer of the Company or any Subsidiary, is, or is now expected to
be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters that would reasonably be
expected to have a Material Adverse Effect. The Company and its Subsidiaries are
in compliance with all U.S. federal, state, local and foreign laws and
regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

13.              Compliance. Neither the Company nor any Subsidiary: (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any judgment, decree or order of any court, arbitrator or other
governmental authority or (iii) is or has been in violation of any statute,
rule, ordinance or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as could not have
or reasonably be expected to result in a Material Adverse Effect.

 



6 
 

 

 

14.              Regulatory Permits. The Company and the Subsidiaries possess
all certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (each, a “Material Permit”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit. The disclosures in the Registration
Statement concerning the effects of Federal, State, local and all foreign
regulation on the Company’s business as currently contemplated are correct in
all material respects.

15.              Title to Assets. The Company and the Subsidiaries have good and
marketable title in fee simple to, or have valid and marketable rights to lease
or otherwise use, all real property and all personal property that is material
to the business of the Company and the Subsidiaries, in each case free and clear
of all Liens, except for (i) Liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and the Subsidiaries and (ii) Liens for the
payment of federal, state or other taxes, for which appropriate reserves have
been made in accordance with GAAP, and the payment of which is neither
delinquent nor subject to penalties. Any real property and facilities held under
lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases with which the Company and the Subsidiaries
are in compliance.

16.              Intellectual Property. The Company and the Subsidiaries have,
or have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary or
required for use in connection with their respective businesses as described in
the SEC Reports and which the failure to do so could have a Material Adverse
Effect (collectively, the “Intellectual Property Rights”). To the knowledge of
the Company, the Company is not now infringing, and upon commercialization, will
not infringe, any valid claim of any issued patents, copyrights or trademarks of
others. The Company has not conducted a “freedom to operate” study. None of, and
neither the Company nor any Subsidiary has received a notice (written or
otherwise) that any of, the Intellectual Property Rights has expired, terminated
or been abandoned, or is expected to expire or terminate or be abandoned within
two (2) years from the date of this Agreement, except where such action would
not reasonably be expected to have a Material Adverse Effect. Other than as
specifically described in the SEC Reports, neither the Company nor any
Subsidiary has received, since the date of the latest audited financial
statements included within the SEC Reports, a written notice of a claim or
otherwise has any knowledge that the Intellectual Property Rights or any other
activity or conduct engaged in by the Company or any of its Subsidiaries violate
or infringe upon the rights of any Person, except as could not have or
reasonably be expected to not have a Material Adverse Effect or that the Company
or any Subsidiary is engaged in any other activity that violates or infringes
upon the rights of any Person, except as could not have or reasonably be
expected to not have a Material Adverse Effect. To the knowledge of the Company,
all such Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights. The
Company and its Subsidiaries have taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their intellectual properties,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.



7 
 

 

 

17.              Insurance. The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged, including, but not limited to,
directors and officers insurance coverage. Neither the Company nor any
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.

18.              Transactions With Affiliates and Employees. Except as set forth
in the SEC Reports, none of the officers or directors of the Company or any
Subsidiary and, to the knowledge of the Company, none of the employees of the
Company or any Subsidiary is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from, any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $120,000 other than for (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any stock option plan of the Company.

19.              Sarbanes-Oxley; Internal Accounting Controls. Except as set
forth in the SEC Documents, the Company and the Subsidiaries are in material
compliance with any and all applicable requirements of the Sarbanes-Oxley Act of
2002 that are effective as of the date hereof, and any and all applicable rules
and regulations promulgated by the Commission thereunder that are effective as
of the date hereof and as of the Closing Date. The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that: (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as set forth in the SEC Documents, the Company and the
Subsidiaries have established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and the Subsidiaries
and designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms. The Company’s
certifying officers have evaluated the effectiveness of the disclosure controls
and procedures of the Company and the Subsidiaries as of the end of the period
covered by the most recently filed periodic report under the Exchange Act (such
date, the “Evaluation Date”). The Company presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Since the Evaluation Date, there
have been no changes in the internal control over financial reporting (as such
term is defined in the Exchange Act) of the Company and its Subsidiaries that
have materially affected, or is reasonably likely to materially affect, the
internal control over financial reporting of the Company and its Subsidiaries.



8 
 

 

 

20.              Certain Fees. Except as set forth in the Prospectus Supplement,
no brokerage or finder’s fees or commissions are or will be payable by the
Company, any Subsidiary or Affiliate of the Company to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
Person with respect to the transactions contemplated by the Transaction
Documents. To the Company’s knowledge, there are no other arrangements,
agreements or understandings of the Company or, to the Company’s knowledge, any
of its stockholders that may affect the Placement Agent’ compensation, as
determined by FINRA. Other than payments to the Placement Agent for this
Offering, the Company has not made any direct or indirect payments (in cash,
securities or otherwise) to: (i) any person, as a finder’s fee, consulting fee
or otherwise, in consideration of such person raising capital for the Company or
introducing to the Company persons who raised or provided capital to the
Company; (ii)  any FINRA member; or (iii) any person or entity that has any
direct or indirect affiliation or association with any FINRA member, within the
twelve months prior to the Execution Date. None of the net proceeds of the
Offering will be paid by the Company to any participating FINRA member or its
affiliates, except as specifically authorized herein.

21.              Investment Company. The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Securities will not be or
be an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

22.              Registration Rights. No Person has any right to cause the
Company or any Subsidiary to effect the registration under the Securities Act of
any securities of the Company or any Subsidiary.

23.              Listing and Maintenance Requirements. The Common Stock and
Warrants are registered pursuant to Section 12(b) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock or Warrants
under the Exchange Act nor has the Company received any notification that the
Commission is contemplating terminating such registration. The Company has not,
in the 12 months preceding the date hereof, received notice from any Trading
Market on which the Common Stock is or has been listed or quoted to the effect
that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. The Company is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with all such listing and maintenance requirements. The Common Stock and
Warrants are currently eligible for electronic transfer through the Depository
Trust Company or another established clearing corporation and the Company is
current in payment of the fees of the Depository Trust Company (or such other
established clearing corporation) in connection with such electronic transfer.

24.              Application of Takeover Protections. The Company and the Board
of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable as a result of the Placement Agent and the Company
fulfilling their obligations or exercising their rights under the Transaction
Documents.

 



9 
 

 

 

25.              Disclosure; 10b-5. The Registration Statement (and any further
documents to be filed with the Commission) contains all exhibits and schedules
as required by the Securities Act. Each of the Registration Statement and any
post-effective amendment thereto, if any, at the time it became effective,
complied in all material respects with the Securities Act and the Exchange Act
and the applicable rules and regulations under the Securities Act and did not
and, as amended or supplemented, if applicable, will not, contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading. The
Prospectus and any Prospectus Supplement, each as of its respective date, comply
in all material respects with the Securities Act and the Exchange Act and the
applicable rules and regulations. Each of the Prospectus and the Prospectus
Supplement, as amended or supplemented, did not and will not contain as of the
date thereof any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The SEC Reports, when
they were filed with the Commission, conformed in all material respects to the
requirements of the Exchange Act and the applicable rules and regulations, and
none of such documents, when they were filed with the Commission, contained any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements therein (with respect to the SEC Reports
incorporated by reference in the Prospectus or Prospectus Supplement), in light
of the circumstances under which they were made not misleading; and any further
documents so filed and incorporated by reference in the Prospectus or Prospectus
Supplement, when such documents are filed with the Commission, will conform in
all material respects to the requirements of the Exchange Act and the applicable
rules and regulations, as applicable, and will not contain any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in light of the circumstances under which they were made not
misleading. No post-effective amendment to the Registration Statement reflecting
any facts or events arising after the date thereof which represent, individually
or in the aggregate, a fundamental change in the information set forth therein
is required to be filed with the Commission. There are no documents required to
be filed with the Commission in connection with the transaction contemplated
hereby that (x) have not been filed as required pursuant to the Securities Act
or (y) will not be filed within the requisite time period. There are no
contracts or other documents required to be described in the Prospectus or
Prospectus Supplement, or to be filed as exhibits or schedules to the
Registration Statement, which have not been described or filed as required. The
press releases disseminated by the Company during the twelve months preceding
the date of this Agreement taken as a whole do not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made and when made, not misleading.

26.              No Integrated Offering. Neither the Company, nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to be integrated with prior offerings by the Company for purposes of
any applicable shareholder approval provisions of any Trading Market on which
any of the securities of the Company are listed or designated.

 



10 
 

 

 

27.              Solvency. Based on the consolidated financial condition of the
Company as of the Closing Date, after giving effect to the receipt by the
Company of the proceeds from the sale of the Securities hereunder, (i) the fair
saleable value of the Company’s assets exceeds the amount that will be required
to be paid on or in respect of the Company’s existing debts and other
liabilities (including known contingent liabilities) as they mature, (ii) the
Company’s assets do not constitute unreasonably small capital to carry on its
business as now conducted and as proposed to be conducted including its capital
needs taking into account the particular capital requirements of the business
conducted by the Company, consolidated and projected capital requirements and
capital availability thereof, and (iii) the current cash flow of the Company,
together with the proceeds the Company would receive, were it to liquidate all
of its assets, after taking into account all anticipated uses of the cash, would
be sufficient to pay all amounts on or in respect of its liabilities when such
amounts are required to be paid. The Company does not intend to incur debts
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt). The
Company has no knowledge of any facts or circumstances which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the Closing Date.
The SEC Reports sets forth as of the date hereof all outstanding secured and
unsecured Indebtedness of the Company or any Subsidiary, or for which the
Company or any Subsidiary has commitments.

28.              Tax Status. Except for matters that would not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim. The provisions for taxes payable, if any, shown
on the financial statements filed with or as part of the Registration Statement
are sufficient for all accrued and unpaid taxes, whether or not disputed, and
for all periods to and including the dates of such consolidated financial
statements. The term “taxes” mean all federal, state, local, foreign, and other
net income, gross income, gross receipts, sales, use, ad valorem, transfer,
franchise, profits, license, lease, service, service use, withholding, payroll,
employment, excise, severance, stamp, occupation, premium, property, windfall
profits, customs, duties or other taxes, fees, assessments, or charges of any
kind whatsoever, together with any interest and any penalties, additions to tax,
or additional amounts with respect thereto. The term “returns” means all
returns, declarations, reports, statements, and other documents required to be
filed in respect to taxes.

29.              Foreign Corrupt Practices. Neither the Company nor any
Subsidiary, nor to the knowledge of the Company or any Subsidiary, any agent or
other person acting on behalf of the Company or any Subsidiary, has (i) directly
or indirectly, used any funds for unlawful contributions, gifts, entertainment
or other unlawful expenses related to foreign or domestic political activity,
(ii) made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by the
Company or any Subsidiary (or made by any person acting on its behalf of which
the Company is aware) which is in violation of law, or (iv) violated in any
material respect any provision of FCPA. The Company has taken reasonable steps
to ensure that its accounting controls and procedures are sufficient to cause
the Company to comply in all material respects with the FCPA.

30.              Accountants. To the knowledge and belief of the Company, the
Company Auditor (i) is an independent registered public accounting firm as
required by the Exchange Act and (ii) shall express its opinion with respect to
the financial statements to be included in the Company’s Annual Report for the
fiscal year ending March 31, 2020. The Company Auditor has not, during the
periods covered by the financial statements included in the Prospectus and the
Prospectus Supplement, provided to the Company any non-audit services, as such
term is used in Section 10A(g) of the Exchange Act.

 



11 
 

 

 

31.              FDA. As to each product subject to the jurisdiction of the U.S.
Food and Drug Administration (“FDA”) under the Federal Food, Drug and Cosmetic
Act, as amended, and the regulations thereunder (“FDCA”) that is manufactured,
packaged, labeled, tested, distributed, sold, and/or marketed by the Company or
any of its Subsidiaries (each such product, a “Pharmaceutical Product”), such
Pharmaceutical Product is being manufactured, packaged, labeled, tested,
distributed, sold and/or marketed by the Company in compliance with all
applicable requirements under FDCA and similar laws, rules and regulations
relating to registration, investigational use, premarket clearance, licensure,
or application approval, good manufacturing practices, good laboratory
practices, good clinical practices, product listing, quotas, labeling,
advertising, record keeping and filing of reports, except where the failure to
be in compliance would not have a Material Adverse Effect. There is no pending,
completed or, to the Company's knowledge, threatened, action (including any
lawsuit, arbitration, or legal or administrative or regulatory proceeding,
charge, complaint, or investigation) against the Company or any of its
Subsidiaries, and none of the Company or any of its Subsidiaries has received
any notice, warning letter or other communication from the FDA or any other
governmental entity, which (i) contests the premarket clearance, licensure,
registration, or approval of, the uses of, the distribution of, the
manufacturing or packaging of, the testing of, the sale of, or the labeling and
promotion of any Pharmaceutical Product, (ii) withdraws its approval of,
requests the recall, suspension, or seizure of, or withdraws or orders the
withdrawal of advertising or sales promotional materials relating to, any
Pharmaceutical Product, (iii) imposes a clinical hold on any clinical
investigation by the Company or any of its Subsidiaries, (iv) enjoins production
at any facility of the Company or any of its Subsidiaries, (v) enters or
proposes to enter into a consent decree of permanent injunction with the Company
or any of its Subsidiaries, or (vi) otherwise alleges any violation of any laws,
rules or regulations by the Company or any of its Subsidiaries, and which,
either individually or in the aggregate, would have a Material Adverse Effect.
The properties, business and operations of the Company have been and are being
conducted in all material respects in accordance with all applicable laws, rules
and regulations of the FDA.  The Company has not been informed by the FDA that
the FDA will prohibit the marketing, sale, license or use in the United States
of any product proposed to be developed, produced or marketed by the Company nor
has the FDA expressed any concern as to approving or clearing for marketing any
product being developed or proposed to be developed by the Company.

32.              Office of Foreign Assets Control. Neither the Company nor any
Subsidiary nor, to the Company's knowledge, any director, officer, agent,
employee or affiliate of the Company or any Subsidiary is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department.

33.              U.S. Real Property Holding Corporation. The Company is not and
has never been a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended, and the Company
shall so certify upon the Placement Agent’s request.

34.              Bank Holding Company Act. Neither the Company nor any of its
Subsidiaries or Affiliates is subject to the Bank Holding Company Act of 1956,
as amended (the “BHCA”) and to regulation by the Board of Governors of the
Federal Reserve System (the “Federal Reserve”). Neither the Company nor any of
its Subsidiaries or Affiliates owns or controls, directly or indirectly, five
percent (5%) or more of the outstanding shares of any class of voting securities
or twenty-five percent (25%) or more of the total equity of a bank or any entity
that is subject to the BHCA and to regulation by the Federal Reserve. Neither
the Company nor any of its Subsidiaries or Affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.



12 
 

 

 

35.              Money Laundering. The operations of the Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, applicable money
laundering statutes and applicable rules and regulations thereunder
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company or any Subsidiary with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company or any
Subsidiary, threatened.

36.              D&O Questionnaires. To the Company’s knowledge, all information
contained in the questionnaires completed by each of the Company’s directors and
officers immediately prior to the Offering as well as in the Lock-Up Agreement
provided to the Placement Agent is true and correct in all respects and the
Company has not become aware of any information which would cause the
information disclosed in such questionnaires become inaccurate and incorrect.

37.              FINRA Affiliation. No officer, director or any beneficial owner
of 5% or more of the Company’s unregistered securities has any direct or
indirect affiliation or association with any FINRA member (as determined in
accordance with the rules and regulations of FINRA) that is participating in the
Offering. Except for securities purchased on the open market, no Company
Affiliate is an owner of stock or other securities of any member of FINRA. No
Company Affiliate has made a subordinated loan to any member of FINRA. No
proceeds from the sale of the Securities (excluding underwriting compensation as
disclosed in the Registration Statement, the Prospectus, and the Prospectus
Supplement) will be paid to any FINRA member, any persons associated with a
FINRA member or an affiliate of a FINRA member. Except as disclosed in the
Prospectus and Prospectus Supplement, the Company has not issued any warrants or
other securities or granted any options, directly or indirectly, to the
Placement Agent within the 180-day period prior to the initial filing date of
the Prospectus Supplement. Except as disclosed in the Prospectus and the
Prospectus Supplement, no person to whom securities of the Company have been
privately issued within the 180-day period prior to the initial filing date of
the Prospectus Supplement is a FINRA member, is a person associated with a FINRA
member or is an affiliate of a FINRA member. No FINRA member participating in
the Offering has a conflict of interest with the Company. For this purpose, a
“conflict of interest” exists when a FINRA member, the parent or affiliate of a
FINRA member or any person associated with a FINRA member in the aggregate
beneficially own 5% or more of the Company’s outstanding subordinated debt or
common equity, or 5% or more of the Company’s preferred equity. “FINRA member
participating in the Offering” includes any associated person of a FINRA member
that is participating in the Offering, any member of such associated person’s
immediate family and any affiliate of a FINRA member that is participating in
the Offering. “Any person associated with a FINRA member” means (1) a natural
person who is registered or has applied for registration under the rules of
FINRA and (2) a sole proprietor, partner, officer, director, or branch manager
of a FINRA member, or other natural person occupying a similar status or
performing similar functions, or a natural person engaged in the investment
banking or securities business who is directly or indirectly controlling or
controlled by a FINRA member. When used in this Section 1.A.37 the term
“affiliate of a FINRA member” or “affiliated with a FINRA member” means an
entity that controls, is controlled by or is under common control with a FINRA
member. The Company will advise the Placement Agent and EGS if it learns that
any officer, director or owner of 5% or more of the Company’s outstanding shares
of Common Stock or Common Stock Equivalents is or becomes an affiliate or
associated person of a FINRA member firm.

 



13 
 

 



38.              Officers’ Certificate. Any certificate signed by any duly
authorized officer of the Company and delivered to the Placement Agent or EGS
shall be deemed a representation and warranty by the Company to the Placement
Agent as to the matters covered thereby.

39.              Board of Directors. The Board of Directors is comprised of the
persons set forth under the heading of the Prospectus captioned “Management.”
The qualifications of the persons serving as board members and the overall
composition of the Board of Directors comply with the Sarbanes-Oxley Act of 2002
and the rules promulgated thereunder applicable to the Company and the rules of
the Trading Market. At least one member of the Board of Directors qualifies as a
“financial expert” as such term is defined under the Sarbanes-Oxley Act of 2002
and the rules promulgated thereunder and the rules of the Trading Market. In
addition, at least a majority of the persons serving on the Board of Directors
qualify as “independent” as defined under the rules of the Trading Market.

40.              Environmental Laws. The Company and its Subsidiaries (i) are in
compliance with all federal, state, local and foreign laws relating to pollution
or protection of human health or the environment (including ambient air, surface
water, groundwater, land surface or subsurface strata), including laws relating
to emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands, or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations, issued, entered, promulgated or approved thereunder (“Environmental
Laws”); (ii) have received all permits licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses;
and (iii) are in compliance with all terms and conditions of any such permit,
license or approval where in each clause (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.

B.                  Covenants of the Company.

 

1.                   The Company has delivered, or will as promptly as
practicable deliver, to the Placement Agent complete conformed copies of the
Registration Statement and of each consent and certificate of experts, as
applicable, filed as a part thereof, and conformed copies of the Registration
Statement (without exhibits), the Prospectus, the Time of Sale Prospectus and
the Prospectus Supplement, as amended or supplemented, in such quantities and at
such places as the Placement Agent reasonably requests. Neither the Company nor
any of its directors and officers has distributed and none of them will
distribute, prior to the Closing Date, any offering material in connection with
the offering and sale of the Securities pursuant to the Placement other than the
Prospectus, the Time of Sale Prospectus, the Prospectus Supplement, the
Registration Statement, copies of the documents incorporated by reference
therein and any other materials permitted by the Securities Act.

 

2.                   Amendments to Registration Statement. The Company has
delivered, or will as promptly as practicable deliver, to the Placement Agent
complete conformed copies of the Registration Statement and of each consent and
certificate of experts, as applicable, filed as a part thereof, and conformed
copies of the Registration Statement (without exhibits), the Prospectus and the
Prospectus Supplement, as amended or supplemented in such quantities and at such
places as Placement Agent reasonably requests. Neither the Company nor any of
its directors and officers has distributed and none of them will distribute,
prior to the Closing Date, any offering material in connection with the offering
and sale of the Securities other than the Prospectus, the Prospectus Supplement,
the Registration Statement, and copies of the documents incorporated by
reference therein. The Company shall not file any such amendment or supplement
to which the Placement Agent shall reasonably object in writing.

 



14 
 

 

 

 

3.                   Federal Securities Laws.

 

(a)               Compliance. During the time when a Prospectus is required to
be delivered under the Securities Act, the Company will use its best efforts to
comply with all requirements imposed upon it by the Securities Act and the rules
and regulations thereunder and the Exchange Act and the rules and regulations
thereunder, as from time to time in force, so far as necessary to permit the
continuance of sales of or dealings in the Securities in accordance with the
provisions hereof and the Prospectus. If at any time when a Prospectus relating
to the Securities is required to be delivered under the Securities Act, any
event shall have occurred as a result of which, in the opinion of counsel for
the Company or counsel for the Placement Agent, the Prospectus, as then amended
or supplemented, includes an untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, or if it is necessary at any time to amend the Prospectus to
comply with the Securities Act, the Company will notify the Placement Agent
promptly and prepare and file with the Commission, subject to Section B.1
hereof, an appropriate amendment or supplement in accordance with Section 10 of
the Securities Act.

(b)               Filing of Final Prospectus Supplement. The Company will file
the Prospectus Supplement (in form and substance satisfactory to the Placement
Agent) with the Commission pursuant to the requirements of Rule 424.

(c)               Exchange Act Registration. For a period of three years from
the Execution Date, the Company will use its best efforts to maintain the
registration of the Common Stock under the Exchange Act; provided, that such
provision shall not prevent a sale, merger or similar transaction involving the
Company. The Company will not deregister the Common Stock under the Exchange Act
without the prior written consent of the Placement Agent, which consent shall
not be unreasonably withheld and provided that such provision shall not prevent
a sale, merger or similar transaction involving the Company.

 

(d)               Free Writing Prospectuses. The Company represents and agrees
that it has not made and will not make any offer relating to the Securities that
would constitute an issuer free writing prospectus, as defined in Rule 433 of
the rules and regulations under the Securities Act, without the prior written
consent of the Placement Agent. Any such free writing prospectus consented to by
the Placement Agent is herein referred to as a “Permitted Free Writing
Prospectus.” The Company represents that it will treat each Permitted Free
Writing Prospectus as an “issuer free writing prospectus” as defined in rule and
regulations under the Securities Act, and has complied and will comply with the
applicable requirements of Rule 433 of the Securities Act, including timely
Commission filing where required, legending and record keeping.

 

4.                   Delivery to the Placement Agent of Prospectuses. The
Company will deliver to the Placement Agent, without charge, from time to time
during the period when the Prospectus is required to be delivered under the
Securities Act or the Exchange Act, such number of copies of each Prospectus and
Prospectus Supplement as the Placement Agent may reasonably request and, as soon
as the Registration Statement or any amendment or supplement thereto becomes
effective, deliver to you two original executed Registration Statements,
including exhibits, and all post-effective amendments thereto and copies of all
exhibits filed therewith or incorporated therein by reference and all original
executed consents of certified experts.

 



15 
 

 

 

 

5.                   Effectiveness and Events Requiring Notice to the Placement
Agent. The Company will use its best efforts to cause the Registration Statement
to remain effective with a current prospectus until the nine (9) months from the
Execution Date, and will notify the Placement Agent immediately and confirm the
notice in writing: (i) of the effectiveness of the Registration Statement and
any amendment thereto; (ii) of the issuance by the Commission of any stop order
or of the initiation, or the threatening, of any proceeding for that purpose;
(iii) of the issuance by any state securities commission of any proceedings for
the suspension of the qualification of the Securities for offering or sale in
any jurisdiction or of the initiation, or the threatening, of any proceeding for
that purpose; (iv) of the mailing and delivery to the Commission for filing of
any amendment or supplement to the Registration Statement or Prospectus; (v) of
the receipt of any comments or request for any additional information from the
Commission; and (vi) of the happening of any event during the period described
in this Section 1.B.4 that, in the judgment of the Company, makes any statement
of a material fact made in the Registration Statement, the Prospectus or the
Prospectus Supplement untrue or that requires the making of any changes in the
Registration Statement, the Prospectus or the Prospectus Supplement in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. If the Commission or any state securities commission shall
enter a stop order or suspend such qualification at any time, the Company will
make every reasonable effort to obtain promptly the lifting of such order.

 

6.                   Review of Financial Statements. For a period of five (5)
years from the Execution Date, the Company, at its expense, shall cause its
regularly engaged independent registered public accountants to review (but not
audit) the Company’s financial statements for each of the first three fiscal
quarters prior to the announcement of quarterly financial information; provided
that such provision shall not prevent a sale, merger or similar transaction
involving the Company.

 

7.                   Reports to the Placement Agent; Expenses of the Offering.

 

(a)                Periodic Reports, etc. For a period of three years from the
Execution Date, the Company will furnish or make available to the Placement
Agent copies of such financial statements and other periodic and special reports
as the Company from time to time furnishes generally to holders of any class of
its securities and also promptly furnish or make available to the Placement
Agent: (i) a copy of each periodic report the Company shall be required to file
with the Commission; (ii) a copy of every press release and every news item and
article with respect to the Company or its affairs which was released by the
Company; (iii) a copy of each Form 8-K prepared and filed by the Company; (iv) a
copy of each registration statement filed by the Company under the Securities
Act; and (v) such additional documents and information with respect to the
Company and the affairs of any future Subsidiaries of the Company as the
Placement Agent may from time to time reasonably request; provided that the
Placement Agent shall each sign, if requested by the Company, a Regulation FD
compliant confidentiality agreement which is reasonably acceptable to the
Placement Agent in connection with Placement Agent’s receipt of such
information. Documents filed with the Commission pursuant to its EDGAR system
shall be deemed to have been delivered to the Placement Agent pursuant to this
Section.

 

(b)                Transfer Sheets. For a period of three (3) years from the
Execution Date, the Company shall retain the Transfer Agent or a transfer and
registrar agent acceptable to the Placement Agent and will furnish to the
Placement Agent at the Company’s sole cost and expense such transfer sheets of
the Company’s securities as Placement Agent may reasonably request, including
the daily and monthly consolidated transfer sheets of the Transfer Agent and the
DTC provided that such provision shall not prevent a sale, merger or similar
transaction involving the Company.

 

(c)                Trading Reports. During such time as the Shares and Warrant
Shares are listed on the Trading Market, the Company shall provide to the
Placement Agent, at the Company’s expense, such reports published by the Trading
Market relating to price and trading of such shares, as the Placement Agent
shall reasonably request provided that such provision shall not prevent a sale,
merger or similar transaction involving the Company.

 



16 
 

 

 

 

8.                   [Reserved].

 

9.                   Application of Net Proceeds. The Company will apply the net
proceeds from the Offering received by it in a manner consistent with the
application described under the caption “Use of Proceeds” in the Prospectus
Supplement.

 

10.               Delivery of Earnings Statements to Security Holders. The
Company will make generally available to its security holders as soon as
practicable, but not later than the first day of the fifteenth full calendar
month following the Execution Date, an earnings statement (which need not be
certified by independent public or independent certified public accountants
unless required by the Securities Act or the Rules and Regulations under the
Securities Act, but which shall satisfy the provisions of Rule 158(a) under
Section 11(a) of the Securities Act) covering a period of at least twelve
consecutive months beginning after the Execution Date.

 

11.               Stabilization. Neither the Company, nor, to its knowledge, any
of its employees, directors or shareholders (without the consent of the
Placement Agent) has taken or will take, directly or indirectly, any action
designed to or that has constituted or that might reasonably be expected to
cause or result in, under the Exchange Act, or otherwise, stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.

 

12.               Internal Controls. The Company will maintain a system of
internal accounting controls sufficient to provide reasonable assurances that:
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary in order to
permit preparation of financial statements in accordance with GAAP and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

13.               Accountants. The Company shall continue to retain a nationally
recognized independent certified public accounting firm for a period of at least
three years after the Execution Date. The Placement Agent acknowledge that the
Company Auditor is acceptable to the Placement Agent.

 

14.               FINRA. The Company shall advise the Placement Agent (who shall
make an appropriate filing with FINRA) if it is aware that any 5% or greater
shareholder of the Company becomes an affiliate or associated person of the
Placement Agent.

 

15.               No Fiduciary Duties. The Company acknowledges and agrees that
the Placement Agent’ responsibility to the Company is solely contractual and
commercial in nature, based on arms-length negotiations and that neither the
Placement Agent nor their affiliates or any selected dealer shall be deemed to
be acting in a fiduciary capacity, or otherwise owes any fiduciary duty to the
Company or any of its affiliates in connection with the Offering and the other
transactions contemplated by this Agreement. Notwithstanding anything in this
Agreement to the contrary, the Company acknowledges that the Placement Agent may
have financial interests in the success of the Offering that are not limited to
the difference between the price to the public and the purchase price paid to
the Company by the Placement Agent for the shares and the Placement Agent have
no obligation to disclose, or account to the Company for, any of such additional
financial interests. The Company hereby waives and releases, to the fullest
extent permitted by law, any claims that the Company may have against the
Placement Agent with respect to any breach or alleged breach of fiduciary duty.

 



17 
 

 

 

 

16.               Warrant Shares. If all or any portion of a Warrant is
exercised at a time when there is an effective registration statement to cover
the issuance of the Warrant Shares or if the Warrant is exercised via cashless
exercise, the Warrant Shares issued pursuant to any such exercise shall be
issued free of all restrictive legends. If at any time following the date hereof
the Registration Statement (or any subsequent registration statement registering
the sale or resale of the Warrant Shares) is not effective or is not otherwise
available for the sale of the Warrant Shares, the Company shall immediately
notify the holders of the Warrants in writing that such registration statement
is not then effective and thereafter shall promptly notify such holders when the
registration statement is effective again and available for the sale of the
Warrant Shares (it being understood and agreed that the foregoing shall not
limit the ability of the Company to issue, or any holder thereof to sell, any of
the Warrant Shares in compliance with applicable federal and state securities
laws).

17.               Board Composition and Board Designations. The Company shall
ensure that: (i) the qualifications of the persons serving as board members and
the overall composition of the Board of Directors comply with the Sarbanes-Oxley
Act of 2002 and the rules promulgated thereunder and with the listing
requirements of the Trading Market and (ii) if applicable, at least one member
of the Board of Directors qualifies as a “financial expert” as such term is
defined under the Sarbanes-Oxley Act of 2002 and the rules promulgated
thereunder.

 

18.               Securities Laws Disclosure; Publicity. At the request of the
Placement Agent, by 9:00 a.m. (New York City time) on the date hereof, the
Company shall issue a press release disclosing the material terms of the
Offering. The Company and the Placement Agent shall consult with each other in
issuing any other press releases with respect to the Offering, and neither the
Company nor the Placement Agent shall issue any such press release nor otherwise
make any such public statement without the prior consent of the Company, with
respect to any press release of the Placement Agent, or without the prior
consent of the Placement Agent, with respect to any press release of the
Company, which consent shall not unreasonably be withheld or delayed, except if
such disclosure is required by law, in which case the disclosing party shall
promptly provide the other party with prior notice of such public statement or
communication. The Company will not issue press releases or engage in any other
publicity, without the Placement Agent’s prior written consent, for a period
ending at 5:00 p.m. (New York City time) on the first business day following the
45th day following the Closing Date, other than normal and customary releases
issued in the ordinary course of the Company’s business.

 

19.               Shareholder Rights Plan. No claim will be made or enforced by
the Company or, with the consent of the Company, any other Person, that
Placement Agent or any Purchaser of the Securities is an “Acquiring Person”
under any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or similar anti-takeover
plan or arrangement in effect or hereafter adopted by the Company, or that
Placement Agent or any Purchaser of Securities could be deemed to trigger the
provisions of any such plan or arrangement, by virtue of receiving Securities.

 

20.               Reservation of Common Stock. As of the date hereof, the
Company has reserved and the Company shall continue to reserve and keep
available at all times, free of preemptive rights, a sufficient number of shares
of Common Stock for the purpose of enabling the Company to issue Warrant Shares
pursuant to any exercise of the Warrants.

 



18 
 

 

 

 

21.               Listing of Common Stock and Warrants. The Company hereby
agrees to use best efforts to maintain the listing or quotation of the Common
Stock and Warrants on the Trading Market on which each is currently listed,
provided that such provision shall not prevent a sale, merger or similar
transaction involving the Company, and concurrently with the Closing, the
Company shall apply to list or quote all of the Closing Shares, Warrants and
Warrant Shares on such Trading Market and promptly secure the listing of all of
the Closing Shares, Warrants and Warrant Shares on such Trading Market. The
Company further agrees, if the Company applies to have the Common Stock and/or
Warrants traded on any other Trading Market, it will then include in such
application all of the Closing Shares, Warrants and Warrant Shares and will take
such other action as is necessary to cause all of the Closing Shares, Warrants
and Warrant Shares to be listed or quoted on such other Trading Market as
promptly as possible. The Company will then take all action reasonably necessary
to continue the listing and trading of its Common Stock and Warrants on a
Trading Market, provided that such provision shall not prevent a sale, merger or
similar transaction involving the Company, and will comply in all respects with
the Company’s reporting, filing and other obligations under the bylaws or rules
of the Trading Market. The Company agrees to maintain the eligibility of the
Common Stock and Warrants for electronic transfer through the Depository Trust
Company or another established clearing corporation, including, without
limitation, by timely payment of fees to the Depository Trust Company or such
other established clearing corporation in connection with such electronic
transfer.

 

22.               Subsequent Equity Sales.

 

(a)                        From the date hereof until ninety (90) days after the
Closing Date, neither the Company nor any Subsidiary shall issue, enter into any
agreement to issue or announce the issuance or proposed issuance of any shares
of Common Stock or Common Stock Equivalents.

(b)                        From the date hereof until ninety (90) days after the
Closing Date, the Company shall be prohibited from effecting or entering into an
agreement to effect any issuance by the Company or any of its Subsidiaries of
Common Stock or Common Stock Equivalents (or a combination of units thereof)
involving a Variable Rate Transaction. “Variable Rate Transaction” means a
transaction in which the Company (i) issues or sells any debt or equity
securities that are convertible into, exchangeable or exercisable for, or
include the right to receive, additional shares of Common Stock either (A) at a
conversion price, exercise price or exchange rate or other price that is based
upon, and/or varies with, the trading prices of or quotations for the shares of
Common Stock at any time after the initial issuance of such debt or equity
securities or (B) with a conversion, exercise or exchange price that is subject
to being reset at some future date after the initial issuance of such debt or
equity security or upon the occurrence of specified or contingent events
directly or indirectly related to the business of the Company or the market for
the Common Stock or (ii) enters into, or effects a transaction under, any
agreement, including, but not limited to, an equity line of credit, whereby the
Company may issue securities at a future determined price, provided, however,
forty five (45) days after the Closing Date, the Company may make sales pursuant
to the “at-the-market” offering currently in effect with Maxim Group LLC. The
Placement Agent shall be entitled to obtain injunctive relief against the
Company to preclude any such issuance, which remedy shall be in addition to any
right to collect damages.

(c)                        Notwithstanding the foregoing, this Section 1.B.22
shall not apply in respect of an Exempt Issuance, except that no Variable Rate
Transaction shall be an Exempt Issuance.

23.               Secondary Market Trading and Standard & Poor’s. The Company
will apply to be included in Standard & Poor’s Daily News and Corporation
Records Corporate Descriptions for a period of five (5) years immediately after
the Execution Date.

 

24.               Financial Investor Relations Firm. As of the Execution Date,
the Company shall have retained a financial investor relations firm reasonably
acceptable to the Placement Agent and the Company, which shall initially be
RedChip Companies, which firm will be experienced in assisting issuers in public
offerings of securities and in their relations with their security holders, and
shall retain such firm or another firm reasonably acceptable to the Placement
Agent for a period of not less than two (2) years after the Execution Date.

 



19 
 

 

 

 

25.               Research Independence. The Company acknowledges that the
Placement Agent’s research analysts and research departments, if any, are
required to be independent from their respective investment banking divisions
and are subject to certain regulations and internal policies, and that such
Placement Agent’s research analysts may hold and make statements or investment
recommendations and/or publish research reports with respect to the Company
and/or the offering that differ from the views of its investment bankers. The
Company hereby waives and releases, to the fullest extent permitted by law, any
claims that the Company may have against the Placement Agent with respect to any
conflict of interest that may arise from the fact that the views expressed by
their independent research analysts and research departments may be different
from or inconsistent with the views or advice communicated to the Company by the
Placement Agent’s investment banking divisions. The Company acknowledges that
the Placement Agent is a full service securities firm and as such from time to
time, subject to applicable securities laws, may effect transactions for its own
account or the account of its customers and hold long or short position in debt
or equity securities of the Company.

 

SECTION 2.       REPRESENTATIONS OF THE PLACEMENT AGENT. The Placement Agent
represents and warrants that it (i) is a member in good standing of FINRA, (ii)
is registered as a broker/dealer under the Exchange Act, (iii) is licensed as a
broker/dealer under the laws of the States applicable to the offers and sales of
the Securities by such Placement Agent, (iv) is and will be a body corporate
validly existing under the laws of its place of incorporation, and (v) has full
power and authority to enter into and perform its obligations under this
Agreement. The Placement Agent will immediately notify the Company in writing of
any change in its status as such. The Placement Agent covenants that it will use
its reasonable best efforts to conduct the Placement hereunder in compliance
with the provisions of this Agreement and the requirements of applicable law.  

 

SECTION 3.        COMPENSATION. In consideration of the services to be provided
for hereunder, the Company shall pay to the Placement Agent or its designees the
following compensation with respect to the Securities which the Placement Agent
is placing:

 

A.                 A cash fee (the “Cash Fee”) equal to an aggregate of six
percent (6.0%) of the aggregate gross proceeds raised in the Placement. The Cash
Fee shall be paid at the Closing of the Placement.

 

B.                  Subject to compliance with FINRA Rule 5110(f)(2)(D), the
Company also agrees to reimburse the Placement Agent for all travel and other
out-of-pocket expenses, including the reasonable fees, costs and disbursements
of its legal counsel, in an amount not to exceed an aggregate of $40,000. The
Company will reimburse Placement Agent directly out of the Closing of the
Placement. In the event this Agreement shall terminate prior to the consummation
of the Placement, the Placement Agent shall be entitled to reimbursement for
actual expenses; provided, however, such expenses shall not exceed $40,000.

 

C.                  The Placement Agent reserves the right to reduce any item of
its compensation or adjust the terms thereof as specified herein in the event
that a determination shall be made by FINRA to the effect that the Placement
Agent’s aggregate compensation is in excess of FINRA Rules or that the terms
thereof require adjustment.

 

SECTION 4.       INDEMNIFICATION. The Company agrees to the indemnification and
other agreements set forth in the Indemnification Provisions (the
“Indemnification”) attached hereto as Addendum A, the provisions of which are
incorporated herein by reference and shall survive the termination or expiration
of this Agreement.

 



20 
 

 

 

 

SECTION 5.       ENGAGEMENT TERM. The Placement Agent’s engagement hereunder
shall be until the earlier of (i) the final closing date of the Placement and
(ii) the date a party terminates the engagement according to the terms of the
next sentence (such date, the “Termination Date” and the period of time during
which this Agreement remains in effect is referred to herein as the “Term”).
After an initial period of [three (3) month(s)] from the date hereof, the
engagement may be terminated at any time by either party upon 10 days written
notice to the other party, effective upon receipt of written notice to that
effect by the other party.

 

SECTION 6.      PLACEMENT AGENT INFORMATION. The Company agrees that any
information or advice rendered by the Placement Agent in connection with this
engagement is for the confidential use of the Company only in their evaluation
of the Placement and, except as otherwise required by law, the Company will not
disclose or otherwise refer to the advice or information in any manner without
the Placement Agent’s prior written consent.

 

SECTION 7.       NO FIDUCIARY RELATIONSHIP. This Agreement does not create, and
shall not be construed as creating rights enforceable by any person or entity
not a party hereto, except those entitled hereto by virtue of the
Indemnification Provisions hereof. The Company acknowledges and agrees that the
Placement Agent is not and shall not be construed as a fiduciary of the Company
and shall have no duties or liabilities to the equity holders or the creditors
of the Company or any other person by virtue of this Agreement or the retention
of the Placement Agent hereunder, all of which are hereby expressly waived.

 

SECTION 8.       CLOSING. The obligations of the Placement Agent, and the
closing of the sale of the Securities hereunder are subject to the accuracy,
when made and on the Closing Date, of the representations and warranties on the
part of the Company and its Subsidiaries contained herein, to the accuracy of
the statements of the Company and its Subsidiaries made in any certificates
pursuant to the provisions hereof, to the performance by the Company and its
Subsidiaries of their obligations hereunder, and to each of the following
additional terms and conditions, except as otherwise disclosed to and
acknowledged and waived by the Placement Agent by the Company:

 

A.                 No stop order suspending the effectiveness of the
Registration Statement shall have been issued and no proceedings for that
purpose shall have been initiated or threatened by the Commission, and any
request for additional information on the part of the Commission (to be included
in the Registration Statement, the Prospectus, the Prospectus Supplement or
otherwise) shall have been complied with to the reasonable satisfaction of the
Placement Agent. Any filings required to be made by the Company in connection
with the Placement shall have been timely filed with the Commission.

 

B.                  The Placement Agent shall not have discovered and disclosed
to the Company on or prior to the Closing Date that the Registration Statement,
the Prospectus, the Prospectus Supplement or any amendment or supplement thereto
contains an untrue statement of a fact which, in the opinion of counsel for the
Placement Agent, is material or omits to state any fact which, in the opinion of
such counsel, is material and is required to be stated therein or is necessary
to make the statements therein not misleading.

 

C.                  All corporate proceedings and other legal matters incident
to the authorization, form, execution, delivery and validity of each of this
Agreement, the Securities, the Registration Statement, the Prospectus and the
Prospectus Supplement and all other legal matters relating to this Agreement and
the transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Placement Agent, and the Company shall have
furnished to such counsel all documents and information that they may reasonably
request to enable them to pass upon such matters.

 



21 
 

 

 

 

D.                 The Placement Agent shall have received from outside
counsel(s) to the Company such counsel’s written opinions (including, as
applicable, a negative assurance letter), addressed to the Placement Agent and
dated as of the Closing Date, in form and substance reasonably satisfactory to
the Placement Agent.

 

E.                  The Warrant Agency Agreement shall have been duly executed
by the parties thereto.

F.                  On the date of this Agreement and on the Closing Date, the
Placement Agent shall have received from the Company’s Chief Financial Officer,
a certificate addressed to the Placement Agent and in form and substance
satisfactory in all respects to the Placement Agent and Placement Agent’s
counsel.

 

G.                 Contemporaneously herewith, the duly executed and delivered
Lock-Up Agreements.

 

H.                 On the Closing Date, Placement Agent shall have received a
certificate of the chief executive officer of the Company, dated, as applicable,
as of the date of such Closing, to the effect that, as of the date of this
Agreement and as of the applicable date, the representations and warranties of
the Company contained herein were and are accurate in all material respects,
except for such changes as are contemplated by this Agreement and except as to
representations and warranties that were expressly limited to a state of facts
existing at a time prior to the applicable Closing Date, and that, as of the
applicable date, the obligations to be performed by the Company hereunder on or
prior thereto have been fully performed in all material respects.

 

I.                    On the Closing Date, Placement Agent shall have received a
certificate of the Secretary of the Company, dated, as applicable, as of the
date of such Closing, certifying to the organizational documents, good standing
in the state of incorporation of the Company and each Subsidiary and board
resolutions relating to the Placement of the Securities from the Company.

 

J.                    Neither the Company nor any of its Subsidiaries (i) shall
have sustained since the date of the latest audited financial statements
included or incorporated by reference in the Registration Statement, the
Prospectus and the Prospectus Supplement, any loss or interference with its
business from fire, explosion, flood, terrorist act or other calamity, whether
or not covered by insurance, or from any labor dispute or court or governmental
action, order or decree, otherwise than as set forth in or contemplated by the
Registration Statement, the Prospectus and the Prospectus Supplement, or (ii)
since such date there shall not have been any change in the capital stock or
long-term debt of the Company or any of its Subsidiaries or any change, or any
development involving a prospective change, in or affecting the business,
general affairs, management, financial position, stockholders' equity, results
of operations or prospects of the Company and its Subsidiaries, otherwise than
as set forth in or contemplated by the Registration Statement, the Prospectus
and the Prospectus Supplement, the effect of which, in any such case described
in clause (i) or (ii), is, in the judgment of the Placement Agent, so material
and adverse as to make it impracticable or inadvisable to proceed with the sale
or delivery of the Securities on the terms and in the manner contemplated by the
Prospectus, Time of Sale Prospectus and Prospectus Supplement.

 



22 
 

 

 

 

K.                 The Common Stock is registered under the Exchange Act and, as
of the Closing Date, the Shares and Warrant Shares shall be listed and admitted
and authorized for trading on the Trading Market or other applicable U.S.
national exchange and satisfactory evidence of such action shall have been
provided to the Placement Agent. The Company shall have taken no action designed
to, or likely to have the effect of terminating the registration of the Common
Stock under the Exchange Act or delisting or suspending from trading the Common
Stock from the Trading Market or other applicable U.S. national exchange, nor
has the Company received any information suggesting that the Commission or the
Trading Market or other U.S. applicable national exchange is contemplating
terminating such registration or listing.

 

L.                  No action shall have been taken and no statute, rule,
regulation or order shall have been enacted, adopted or issued by any
governmental agency or body which would, as of the Closing Date, prevent the
issuance or sale of the Securities or materially and adversely affect or
potentially and adversely affect the business or operations of the Company; and
no injunction, restraining order or order of any other nature by any federal or
state court of competent jurisdiction shall have been issued as of the Closing
Date which would prevent the issuance or sale of the Securities or materially
and adversely affect or potentially and adversely affect the business or
operations of the Company.

 

M.                The Company shall have prepared and filed with the Commission
a Current Report on Form 8-K with respect to the Placement, including as an
exhibit thereto this Agreement.

 

N.                 FINRA shall have raised no objection to the fairness and
reasonableness of the terms and arrangements of this Agreement. In addition, the
Company shall, if requested by the Placement Agent, make or authorize Placement
Agent’s counsel to make on the Company’s behalf, any filing with the FINRA
Corporate Financing Department pursuant to FINRA Rule 5110 with respect to the
Placement and pay all filing fees required in connection therewith.

 

O.                 Prior to the Closing Date, the Company shall have furnished
to the Placement Agent such further information, certificates and documents as
the Placement Agent may reasonably request.

 

If any of the conditions specified in this Section 8 shall not have been
fulfilled when and as required by this Agreement, or if any of the certificates,
opinions, written statements or letters furnished to the Placement Agent or to
Placement Agent’s counsel pursuant to this Section 8 shall not be reasonably
satisfactory in form and substance to the Placement Agent and to Placement
Agent’s counsel, all obligations of the Placement Agent hereunder may be
cancelled by the Placement Agent at, or at any time prior to, the consummation
of the Closing. Notice of such cancellation shall be given to the Company in
writing or orally. Any such oral notice shall be confirmed promptly thereafter
in writing.

 

SECTION 9. Delivery and Payment of Securities.

 

A.                 The purchase price for one unit, which shall consist of one
Share and [one-half] of a Warrant to purchase one Warrant Share shall be $7.25
(the “Combined Purchase Price”) which shall be allocated as $7.24 per Share (the
“Share Purchase Price”) and $0.02 per whole Warrant (the “Warrant Purchase
Price”). Settlement of the Securities purchased by a Purchaser shall be
completed by 5:00 p.m. on the Closing Date by wire transfer in federal (same
day) funds, payable to the order of the Company against delivery of the
Securities. On the Closing Date, the Shares and Warrants to which the Closing
relates shall be delivered through such means as the parties may hereafter
agree. The Securities shall be registered in such name or names and in such
authorized denominations as the Placement Agent may request in writing at least
one Business Day prior to the Closing Date.

 



23 
 

 

 

 

B.                  The Closing shall occur at such place as shall be agreed
upon by the Placement Agent and the Company. In the absence of an agreement to
the contrary, each Closing shall take place at the offices of Ellenoff Grossman
& Schole LLP, 1345 Avenue of the Americas, New York, NY 10105. Deliveries of the
documents with respect to the purchase of the Securities, if any, shall be made
at the offices of Ellenoff Grossman & Schole LLP, 1345 Avenue of the Americas,
New York, NY 10105 on the Closing Date. All actions taken at a Closing shall be
deemed to have occurred simultaneously. If the Company shall default in its
obligations to deliver Securities to a Purchaser whose offer it has accepted and
who has tendered payment, the Company shall indemnify and hold the Placement
Agent harmless against any loss, claim, damage or expense arising from or as a
result of such default by the Company under this Agreement.

 

SECTION 10.

 

A.                 Right of First Refusal. The Company agrees that if the
Securities are sold in accordance with the terms of this Agreement, the
Placement Agent shall have an irrevocable preferential right for a period of six
(6) months from the date the Offering is completed to act as sole investment
banker, sole book-runner and/or sole placement agent, at the Placement Agent’s
sole discretion for any and all future public and private equity offerings,
including all equity-linked financings (each a “Subject Transaction”) of the
Company or any successor to or any subsidiary of the Company, during such six
(6) month period on terms and conditions customary to the Placement Agent for
such Subject Transactions. The Placement Agent shall have the sole right to
determine whether or not any other broker dealer shall have the right to
participate in the Subject Transactions and the economic terms of such
participation. For the avoidance of any doubt, the Company shall not retain,
engage or solicit any additional investment banker, book-runner, financial
advisor, underwriter and/or placement agent in a Subject Transaction without the
express written consent of the Placement Agent, provided, however, securities
issued pursuant to the “at-the-market” offering with Maxim Group LLC shall not
trigger this Section 9.A. The Placement Agent’s failure to exercise its
preferential right with respect to any particular financing shall not affect its
preferential rights relative to future proposals. The Right of First Refusal
shall automatically terminate in the event one or more Managing Directors of the
Placement Agent who has worked with the Company prior to the date hereof
resigns, is terminated by or is otherwise not employed and working on a full
time basis by and with the Placement Agent.

 

B.                  Tail Financing. In the event that the Company does not
consummate the Offering as contemplated by this Agreement, from the date hereof
until July 16, 2021, if the Company completes any sale of any of the Company’s
securities (including, without limitation, public and private equity and debt
offering, including all equity linked financing) (each, a “Tail Financing”) with
any of the investors introduced to the Company by the Placement Agent in
connection with this Offering, then the Company will pay to the Placement Agent
upon the closing of such financing six percent (6%) of the gross proceeds
received by the Company from such sale. Notwithstanding anything to the contrary
contained in this Section 9.B, any purchase of any of the Company’s securities
in an “at-the-market” offering by any party shall not be considered a Tail
Financing.

 

SECTION 10.     GOVERNING LAW. This Agreement will be governed by, and construed
in accordance with, the laws of the State of New York applicable to agreements
made and to be performed entirely in such State. This Agreement may not be
assigned by either party without the prior written consent of the other party.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto, and their respective successors and permitted assigns. Any right to
trial by jury with respect to any dispute arising under this Agreement or any
transaction or conduct in connection herewith is waived. Any dispute arising
under this Agreement may be brought into the courts of the State of New York or
into the Federal Court located in New York, New York and, by execution and
delivery of this Agreement, the Company hereby accepts for itself and in respect
of its property, generally and unconditionally, the jurisdiction of aforesaid
courts. Each party hereto hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
delivering a copy thereof via overnight delivery (with evidence of delivery) to
such party at the address in effect for notices to it under this Agreement and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law. If either party shall
commence an action or proceeding to enforce any provisions of a Transaction
Document, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorney's fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding.

 



24 
 

 

 

  

SECTION 11.     ENTIRE AGREEMENT/MISC. This Agreement (including the attached
Indemnification Provisions) embodies the entire agreement and understanding
between the parties hereto, and supersedes all prior agreements and
understandings, relating to the subject matter hereof. If any provision of this
Agreement is determined to be invalid or unenforceable in any respect, such
determination will not affect such provision in any other respect or any other
provision of this Agreement, which will remain in full force and effect. This
Agreement may not be amended or otherwise modified or waived except by an
instrument in writing signed by the Placement Agent and the Company. The
representations, warranties, agreements and covenants contained herein shall
survive the closing of the Placement and delivery of the Securities. This
Agreement may be executed in two or more counterparts, all of which when taken
together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or a .pdf format file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or .pdf signature
page were an original thereof.

 

SECTION 12. CONFIDENTIALITY. The Placement Agent (i) will keep the Confidential
Information (as such term is defined below) confidential and will not (except as
required by applicable law or stock exchange requirement, regulation or legal
process), without the Company’s prior written consent, disclose to any person
any Confidential Information, and (ii) will not use any Confidential Information
other than in connection with the Placement. The Placement Agent further agrees
to disclose the Confidential Information only to its Representatives (as such
term is defined below) who need to know the Confidential Information for the
purpose of the Placement, and who are informed by the Placement Agent of the
confidential nature of the Confidential Information. The term “Confidential
Information” shall mean, all confidential, proprietary and non-public
information (whether written, oral or electronic communications) furnished by
the Company to a Placement Agent or its Representatives in connection with such
Placement Agent’s evaluation of the Placement. Information communicated orally
or otherwise than in writing, shall only be considered Confidential Information
if such information is designated as being confidential at the time of
disclosure (or promptly thereafter) and is reduced in writing and identified to
the Placement Agent as being Confidential Information immediately after the
initial disclosure. The term “Confidential Information” will not, however,
include information which (i) is or becomes publicly available other than as a
result of a disclosure by a Placement Agent or its Representatives in violation
of this Agreement, (ii) is or becomes available to a Placement Agent or any of
its Representatives on a non-confidential basis from a third-party, (iii) is
known to a Placement Agent or any of its Representatives prior to disclosure by
the Company or any of its Representatives, (iv) is or has been independently
developed by a Placement Agent and/or the Representatives without use of any
Confidential Information furnished to it by the Company, or (v) is required to
be disclosed pursuant to applicable legal or regulatory authority. The term
“Representatives” shall mean each Placement Agent’s directors, board committees,
officers, employees, financial advisors, attorneys and accountants. This
provision shall be in full force until the earlier of (a) the date that the
Confidential Information ceases to be confidential and (b) two years from the
date hereof.

SECTION 13.     NOTICES. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is sent to the email address
specified on the signature pages attached hereto prior to 6:30 p.m. (New York
City time) on a business day, (b) the next business day after the date of
transmission, if such notice or communication is sent to the email address on
the signature pages attached hereto on a day that is not a business day or later
than 6:30 p.m. (New York City time) on any business day, (c) the third business
day following the date of mailing, if sent by U.S. internationally recognized
air courier service, or (d) upon actual receipt by the party to whom such notice
is required to be given. The address for such notices and communications shall
be as set forth on the signature pages hereto.

 



25 
 

 

 

 

SECTION 14. Press Announcements. The Company agrees that the Placement Agent
shall, from and after any Closing, have the right to reference the Placement and
the Placement Agent’s role in connection therewith in the Placement Agent’s
marketing materials and on its website and to place advertisements in financial
and other newspapers and journals, in each case at its own expense.

 

SECTION 15. DEFINITIONS. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings set forth in this Section 15:

 

“Action” shall have the meaning ascribed to such term in Section 1.A.11.

“Affiliate” means with respect to any Person, any other Person that, directly or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with such Person as such terms are used in and construed
under Rule 405 under the Securities Act.

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed; provided, however, for clarification, commercial banks shall not
be deemed to be authorized or required by law to remain closed due to “stay at
home”, “shelter-in-place”, “non-essential employee”  or any other similar orders
or restrictions or the closure of any physical branch locations at the direction
of any governmental authority so long as the electronic funds transfer systems
(including for wire transfers) of commercial banks in The City of New York are
generally open for use by customers on such day.

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 9.

“Closing Date” means the hour and the date on the Trading Day on which all
conditions precedent to (i) the Purchasers’ obligations to pay the Combined
Purchase Price and (ii) the Company’s obligations to deliver the Closing
Securities, in each case, have been satisfied or waived, but in no event later
than 10:00 a.m. (New York City time) on the second (2nd) Trading Day following
the date hereof or at such earlier time as shall be agreed upon by the Placement
Agent and the Company.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.0001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 



26 
 

 

 

“Company Auditor” means Mayer Hoffman McCann P.C., with offices located at 4600
South Ulster Street, Suite 900, Denver, Colorado 80237.

“Company Counsel” means Anthony L.G., PLLC, with offices located at 625 N.
Flagler Drive, Suite 600, West Palm Beach, Florida 33401.

 

“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.

“Effective Date” shall have the meaning ascribed to such term in Section 1.A.6.

“EGS” means Ellenoff Grossman & Schole LLP, with offices located at 1345 Avenue
of the Americas, New York, New York 10105.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Execution Date” shall mean the date on which the parties execute and enter into
this Agreement.

 

“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Company pursuant to any stock or option
plan duly adopted for such purpose by a majority of the non-employee members of
the Board of Directors or a majority of the members of a committee of
non-employee directors established for such purpose, (b) securities upon the
exercise or exchange of or conversion of any Securities issued hereunder and/or
other securities exercisable or exchangeable for or convertible into shares of
Common Stock issued and outstanding on the date of this Agreement, provided that
such securities have not been amended since the date of this Agreement to
increase the number of such securities or to decrease the exercise price,
exchange price or conversion price of such securities or to extend the term of
such securities, and (c) securities issued pursuant to acquisitions or strategic
transactions approved by a majority of the disinterested directors of the
Company, provided that such securities are issued as “restricted securities” (as
defined in Rule 144) and carry no registration rights that require or permit the
filing of any registration statement in connection therewith, and provided that
any such issuance shall only be to a Person (or to the equity holders of a
Person) which is, itself or through its subsidiaries, an operating company or an
owner of an asset in a business synergistic with the business of the Company and
shall provide to the Company additional benefits in addition to the investment
of funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“FINRA” means the Financial Industry Regulatory Authority.

“GAAP” shall have the meaning ascribed to such term in Section 1.A.9.

“Indebtedness” means (a) any liabilities for borrowed money or amounts owed in
excess of $50,000 (other than trade accounts payable incurred in the ordinary
course of business), (b) all guaranties, endorsements and other contingent
obligations in respect of indebtedness of others, whether or not the same are or
should be reflected in the Company’s consolidated balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(c) the present value of any lease payments in excess of $50,000 due under
leases required to be capitalized in accordance with GAAP.

 



27 
 

 

 

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 1.A.16.

 

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Lock-Up Agreements” means the lock-up agreements that are delivered on the date
hereof by each of the Company’s officers and directors, in the form of Exhibit C
attached hereto.

“Material Adverse Effect” means (i) a material adverse effect on the legality,
validity or enforceability of any Transaction Document, (ii) a material adverse
effect on the results of operations, assets, business, prospects or condition
(financial or otherwise) of the Company and the Subsidiaries, taken as a whole
or (iii) a material adverse effect on the Company’s ability to perform in any
material respect on a timely basis its obligations under any Transaction
Document.

“Offering” shall have the meaning ascribed to such term in Section 2.1(c).

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Preliminary Prospectus” means, if any, any preliminary prospectus relating to
the Securities included in the Registration Statement or filed with the
Commission pursuant to Rule 424(b).

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

“Prospectus” means the Prospectus filed for the Registration Statement.

“Prospectus Supplement” means, if any, any supplement to the Prospectus
complying with Rule 424(b) of the Securities Act that is filed with the
Commission.

“Registration Statement” means, collectively, the various parts of the
registration statement prepared by the Company on Form S-3 (File No. 333-230535)
with respect to the Securities, each as amended as of the date hereof, including
the Prospectus and Prospectus Supplement, if any, the Preliminary Prospectus, if
any, and all exhibits filed with or incorporated by reference into such
registration statement.

“Required Approvals” shall have the meaning ascribed to such term in Section
1.A.5.

 

 

28 
 

 

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

“SEC Reports” shall have the meaning ascribed to such term in Section 1.A.9.

“Securities” means the Shares, the Warrants and the Warrant Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Share Purchase Price” shall have the meaning ascribed to such term in Section
9.A.

“Subsidiary” means any subsidiary of the Company and shall, where applicable,
also include any direct or indirect subsidiary of the Company formed or acquired
after the date hereof.

“Trading Day” means a day on which the principal Trading Market is open for
trading.

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, OTCQX or OTCQB (or any successors to
any of the foregoing).

“Transaction Documents” means this Agreement and all exhibits and schedules
hereto, the Warrants, the Warrant Agency Agreement, the Lock-Up Agreements, and
any other documents or agreements executed in connection with the transactions
contemplated hereunder.

“Transfer Agent” means Nevada Agency and Transfer Company, with offices located
at 50 West Liberty Street, Suite 880, Reno, Nevada 89501, and any successor
transfer agent of the Company.

“Warrant Agency Agreement” means the warrant agency agreement dated on or about
the date hereof, among the Company and Nevada Agency and Transfer Company in the
form of Exhibit B attached hereto.

“Warrant Purchase Price” shall have the meaning ascribed to such term in Section
9.A

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

“Warrants” means, collectively, the Common Stock purchase warrants delivered to
the Purchasers in accordance with Section 9, which Warrants shall be exercisable
immediately and have a term of exercise equal to five years, in the form of
Exhibit A attached hereto.

 

 

[The remainder of this page has been intentionally left blank.]

 

29 
 

 

Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to Kingswood the enclosed copy of this Agreement.

 

  Very truly yours,       KINGSWOOD CAPITAL MARKETS, a division of BENCHMARK
INVESTMENTS, INC.       By:  /s/ David Boral     Name: David Boral    
Title:    President       Address for notice:   590 Madison Ave, 39th Floor  
New York, NY 10022   Attention:  David W. Boral

 

Accepted and Agreed to as of

the date first written above:

 

NEUMAURA MEDICAL, Inc.     By:  /s/ Dr. Dewan F.H. Chowdhury     Name: Dr. Dewan
F.H. Chowdhury     Title:  President, Chief Executive Officer and Interim Chief
Financial Officer          

 

Address for notice:

57 West 57th Street

New York, New York 10019

Attention: Dr. Dewan F.H. Chowdhury

 

 

 

[Signature Page to Placement Agency Agreement Between

Nemaura Medical, Inc. and Kingswood Capital Markets]

 

 

 
 

 

ADDENDUM A

INDEMNIFICATION PROVISIONS

 

 In connection with the engagement of Kingswood Capital Markets (the
“Kingswood”) by Nemaura Medical, Inc. (the “Company”) pursuant to a placement
agency agreement dated as of the date hereof, between the Company and the
Manager, as it may be amended from time to time in writing (the “Agreement”),
the Company hereby agrees as follows:

 

1.                   To the extent permitted by law, the Company will indemnify
Kingswood and each of its affiliates, directors, officers, employees and
controlling persons (within the meaning of Section 15 of the Securities Act of
1933, as amended, or Section 20 of the Securities Exchange Act of 1934) against
all losses, claims, damages, expenses and liabilities, as the same are incurred
(including the reasonable fees and expenses of counsel), relating to or arising
out of its activities hereunder or pursuant to the Agreement, except, with
regard to Kingswood, to the extent that any losses, claims, damages, expenses or
liabilities (or actions in respect thereof) are found in a final judgment (not
subject to appeal) by a court of law to have resulted primarily and directly
from Kingswood’s willful misconduct or gross negligence in performing the
services described herein, as the case may be.

 

2.                   Promptly after receipt by Kingswood of notice of any claim
or the commencement of any action or proceeding with respect to which Kingswood
is entitled to indemnity hereunder, Kingswood will notify the Company in writing
of such claim or of the commencement of such action or proceeding, and the
Company will assume the defense of such action or proceeding and will employ
counsel reasonably satisfactory to Kingswood and will pay the fees and expenses
of such counsel. Notwithstanding the preceding sentence, Kingswood will be
entitled to employ counsel separate from counsel for the Company and from any
other party in such action if counsel for Kingswood reasonably determines that
it would be inappropriate under the applicable rules of professional
responsibility for the same counsel to represent both the Company and Kingswood.
In such event, the reasonable fees and disbursements of no more than one such
separate counsel will be paid by the Company. The Company will have the
exclusive right to settle the claim or proceeding provided that the Company will
not settle any such claim, action or proceeding without the prior written
consent of Kingswood, which will not be unreasonably withheld.

 

3.                   The Company agrees to notify Kingswood promptly of the
assertion against it or any other person of any claim or the commencement of any
action or proceeding relating to a transaction contemplated by the Agreement.

 

4.                   If for any reason the foregoing indemnity is unavailable to
Kingswood or insufficient to hold Kingswood harmless, then the Company shall
contribute to the amount paid or payable by Kingswood, as the case may be, as a
result of such losses, claims, damages or liabilities in such proportion as is
appropriate to reflect not only the relative benefits received by the Company on
the one hand, and Kingswood on the other, but also the relative fault of the
Company on the one hand and Kingswood on the other that resulted in such losses,
claims, damages or liabilities, as well as any relevant equitable
considerations. The amounts paid or payable by a party in respect of losses,
claims, damages and liabilities referred to above shall be deemed to include any
legal or other fees and expenses incurred in defending any litigation,
proceeding or other action or claim. Notwithstanding the provisions hereof,
Kingswood’s share of the liability hereunder shall not be in excess of the
amount of fees actually received, or to be received, by Kingswood under the
Agreement (excluding any amounts received as reimbursement of expenses incurred
by Kingswood).

 

5.                   These Indemnification Provisions shall remain in full force
and effect whether or not the transaction contemplated by the Agreement is
completed and shall survive the termination of the Agreement, and shall be in
addition to any liability that the Company might otherwise have to any
indemnified party under the Agreement or otherwise.

 

 

[The remainder of this page has been intentionally left blank.] 

 

 

 
 

 

 

  Very truly yours,       KINGSWOOD CAPITAL MARKETS, a division of BENCHMARK
INVESTMENTS, INC.       By: /s/ David Boral     Name: David Boral    
Title:    President       Address for notice:   590 Madison Ave, 39th Floor  
New York, NY 10022   Attention:  David W. Boral

 

Accepted and Agreed to as of

the date first written above:

 

NEUMAURA MEDICAL, Inc.     By:  /s/ Dr. Dewan F.H. Chowdhury     Name: Dr. Dewan
F.H. Chowdhury     Title:  President, Chief Executive Officer and Interim Chief
Financial Officer          

 

Address for notice:

57 West 57th Street

New York, New York 10019

Attention: Dr. Dewan F.H. Chowdhury

 

 

 

 

[Signature Page to Indemnification Provisions

Pursuant to Placement Agency Agreement

between Nemaura Medical, Inc. and Kingswood Capital Markets]

 

 



 
 

 

